Citation Nr: 1202571	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 28, 2009, 100 percent disabling from December 28, 2009, and 30 percent disabling from February 1, 2010.

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the RO in St. Petersburg, Florida that granted service connection and a 30 percent rating for PTSD.  The Veteran appealed for a higher rating.  A personal hearing was held before the undersigned Veterans Law Judge in August 2011.

The Board notes that in an August 2010 rating decision, the RO granted a temporary total rating based on hospitalization for PTSD, and assigned a 100 percent rating effective December 28, 2009, with a 30 percent rating effective February 1, 2010.  Finally, the Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board notes that at his August 2011 Board hearing, the Veteran testified that he had received individual therapy at a VA facility in Pensacola for the past three years, and his most recent visit was four months ago.  Such treatment record is not on file and must be obtained, along with relevant ongoing medical records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Moreover, additional medical evidence was obtained in May 2011, some of which is pertinent to the issue on appeal, but this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  38 C.F.R. §§ 19.31, 19.37.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated, and that a 100 percent rating should be assigned.

VA outpatient and inpatient treatment records dated from 2004 to 2011 reflect treatment for psychiatric complaints which have been variously diagnosed (in chronological order) as depression, alcohol dependence, cannabis dependence, PTSD, psychosis secondary to alcohol toxicity, and depression due to a medical condition.  A January 2010 mental health progress note reflects the following Axis I diagnoses:  PTSD, depression NOS, benzodiazepine dependence, cannabis dependence, alcohol dependence, sustained partial remission, and opiate dependence, sustained full remission.  The Axis II diagnosis was personality disorder NOS, cluster B traits including antisocial and borderline personality disorder.  The global assessment of functioning (GAF) was 45.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

The Veteran has undergone two VA compensation and pension examinations to evaluate the severity of his PTSD, in November 2008 and March 2010.  Both examinations were performed by the same VA examiner.  On VA examination in November 2008, the examiner diagnosed PTSD, chronic, and depressive disorder not otherwise specified (NOS), and the GAF score was 65.  The examiner indicated that the assigned GAF was speculative due to the Veteran's performance on objective testing, which suggested that the Veteran feigned and/or exaggerated his reported psychiatric symptoms.  The examiner opined that the Veteran had an unspecified depressive disorder secondary to PTSD, and that the GAF for both PTSD and depressive disorder NOS was 65.

On VA examination in March 2010, the VA examiner reviewed and commented on relevant medical records, and indicated that the Veteran's responses on current psychological testing precluded a valid assessment of the Veteran's mental health condition, and were consistent with the results shown on VA examination in November 2008.  The Axis I diagnoses were malingering, depressive disorder NOS, polysubstance dependence, chronic PTSD (by history), and rule out substance-induced mood disorder with depressive features, chronic.  The Axis II diagnosis was narcissistic personality disorder.  The examiner indicated that a GAF score of 75 was warranted for PTSD, which was speculative and conservative due to the results of objective testing.  The GAF score for depressive disorder NOS was listed as 55 and speculative, while the GAF score for polysubstance dependence could not be estimated.  Finally, the examiner stated that "the current severity of the Veteran's mental health condition is unclear; therefore the relationship between his mental health and his current occupational and social functioning is also unclear.  The Veteran's reported impairment in social and occupational functioning is not adequately corroborated by any collateral information available to the examiner."

The Board finds that as the March 2010 VA examiner essentially stated that he could not provide an opinion as to the severity of the PTSD but could only speculate in this regard, the examination report is inadequate for evaluation purposes.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  Hence, another VA examination is warranted on this basis.  Id; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Veteran has submitted several statements in which he disagreed with the findings of the two VA compensation and pension examination reports, and he has requested another VA examination to evaluate his PTSD.  Moreover, testimony presented during the August 2011 Board hearing suggests that there has been a worsening of the PTSD since the March 2010 VA compensation examination.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old). 

On remand, the VA examiner should attempt to separate the effects of the service-connected PTSD from any non-service-connected psychiatric disorder such as depressive disorder NOS, and from the non-service connected personality disorder.  The examiner should also opine as to whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected PTSD.  The examiner should be asked to review the claims file in connection with the examination.

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD since August 2010.  After securing any necessary release, the RO/AMC should obtain these records.  In particular, the RO should attempt to obtain treatment records pertaining to a psychiatric disorder from the Pensacola VA clinic, dated since August 2010. 

If any attempts to locate additional identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  The RO/AMC must (a) ensure that all notice obligations are satisfied concerning the claim for a TDIU rating, and (b) after obtaining the VA medical opinion discussed in paragraph 3, below, adjudicate such claim. 

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  All necessary tests and studies should be performed.  The claims file must be provided to and reviewed by the examiner in connection with the examination.  The examiner should take into consideration the hearing testimony of the Veteran regarding his panic attacks and hallucinations.  

(a) The examiner is asked to comment on the level of occupational and social impairment resulting from the Veteran's service-connected PTSD, excluding the effects of any other psychiatric disorder and/or personality disorder.  If the examiner cannot distinguish the effects of any current non-service-connected psychiatric or personality disorder from the symptoms due to service-connected PTSD, the examiner should report the symptomatology including the effects of the non-service-connected disorder(s). 

The examiner should provide a Global Assessment of Functioning score. 

(b)  The examiner should opine as to whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected disabilities, including PTSD, tinnitus, and right ear hearing loss. 

The examiner should provide a rationale for any opinion provided. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on his claim for a higher rating. 38 C.F.R. § 3.655. 

4.  Then readjudicate the claim for a rating higher than 30 percent for PTSD, with consideration of any additional evidence obtained since the August 2010 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


